Case 6:20-cv-01210-GAP-GJK Document 40 Filed 11/16/20 Page 1 of 3 PagelD 317

AFFIDAVIT OF SERVICE

UNITED STATES DISTRICT COURT
Middle District of Florida

Case Number: 6:20-CV-1210-
ORL-31GJK

Plaintiff:
DAVID NDALAMBA, an individual resident of Canada, and STARLINE MEDIA, VA | ll | |
INC., a Canadian corporation

2020003314

VS,

Defendant:
ELISHA TRICE, an individual resident of Florida; ET. AL.

For:

Louis Gigliotti

LOUIS R. GIGLIOTTI, PA
1605 Dewey Street
Hollywood, FL 33020

Received by JB FLORIDA PROCESS SERVICE on the 14th day of July, 2020 at 3:13 pm to be served on STAR
STATUS GROUP, 306 North Village St., Celebration, FL 34747.

1, Sandra Lowe, being duly sworn, depose and say that on the 16th day of July, 2026 at 3:00 pm, I:

SUBSTITUTE: served by delivering a true copy of the SUMMONS IN A CIVIL ACTION; COMPLAINT FOR
COPYRIGHT INFRINGEMENT, INJUNCTIVE RELIEF AND DAMAGES AND DEMAND FOR JURY TRIAL WITH
EXHIBIT'S with the date and hour of service endorsed thereon by me, to: TAYLOR STERLING as
HUSBAND/CO-RESIDENT At the address of 306 North Village St., Celebration, FL 34747, of the within named
person's usual place of abode, who resides therein, who is fifteen (15) years of age or older and informed said .
person of the contents therein, in compliance with state statutes.

Description of Person Served: Age: 40, Sex: M, Race/Skin Color: White, Height: 6'0", Weight: 240, Hair: Light
Brown, Glasses: N

! certify that | am over the age of 18, have no interest in the above action, and am a Certified Process Server, in

good standing, in the judicial circuit in which the process was served.
i & IA Lh ae
NL

 

 
 

  
 

 

en ge Sandra Lowe .
Subscribéd ahd Sworn Yo before me on the 16th day I.D. No.: 480
of July, 2020 by the affiant who via physigaiiitiny,
dig lly known tog AMY nM
presence and Is persoffally known Oe. veethteay! A Op “Gy, JB FLORIDA PROCESS SERVICE
{ j = * MG 107 W. Dampier Street
N/T =: ig oh & Inverness, FL 34450
NOTARY PUBLIC SSiz ,s, 2B: Z (352) 400-0749
34 3 Q nd °: = :
ae a aS Our Job Serial Number. ANY-2020003314
Se =

Ref: 4687520
Say tteeeet® . =
“Wy i 74 TE OF For

ty An
Copyright @ 1 LITE ae Services, Inc. - Process Server's Toolbox V8.1¢

 
Case 6:20-cv-01210-GAP-GJK Document 40 Filed 11/16/20 Page 2 of 3 PagelD 318

Case 6:20-cv-01210-GAP-GJK Document 3 Filed 07/09/20 Page 5 of 6 PagelD 46

AQ AA (Rev, G6/12) Susunons in a Civil Action

UNITED STATES DISTRICT COURT

  

 

 

for the
DAVID NDALAMBA, an individual resident of ) 1 4 YY)
Canada, and STARLINE MEDIA, ING., ” | ANC)
a Canadian corporation, lolaraee@
oe 5 CORD
Plaiutiffes) )
¥. Civil Action No, 6:20-cv-1210-ORL-31G
ELISHA TRICE, an individual resident of Florida, )
JOMY STERLING, an individual resident of Florida, )
and STAR STATUS GROUP, a campany of
unknow? residency, 5
_— Defendant(st - j

SUMMONS IN A CIVIL ACTION

To: Defendant's name and address) ey . North Village St. UP

Celebration, FL 33747

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received i) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed, R. Civ,
P, [2 (a)(2) ov (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of

the Federal Rules of Civil Procedure. ies 2 aS War OF or sagtion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: : Sn DEWEY ST
HOLLYWOOD, FL 33020

95447 T4392
EMAILK: LGIGLIOTTI@BELLSOUTH.NET

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

yy? Gas fe
ae eee Wis,

   

Jul 09, 2020

Date:

 
Case 6:20-cv-01210-GAP-GJK Document 40 Filed 11/16/20 Page 3 of 3 PagelD 319

Case 6:20-cv-01210-GAP-GJK Document 3 Filed 07/09/20 Page 6 of 6 PagelD 47
AQ 440 (Rev, 96/12) Summons ina Civil Action (Page 2)
Civil Action No.

PROOR OF SERVICE
(This section should nat be filed with the court untess required by Fed. R, Civ, P, 4 (2)

This summons for fname of hudividual and ttle, if any} ic Ww Satu Gitinp
was received by me on (date) Ov -\U- xX) yO

“TT personally served the sumumons on the individual at ptace)

 

On (date) 3 or

ret the summons at the individual’s residence or usual place of abode with (name? ay \ De —
“~s\e TNA , 4 person of suitable age and discretion who resides there,

On (date) _ and mailed a copy to the individual's Last known address: or

“J T served the summons on fname of individuel) , who is

designated by law to accept service of process on behalf of gue of organizations
or

ON fate}
] returned the summons unexecuted because 1, OF

id

 

oT Other (specifiy):

My fees are $ for travel and §$ for services, for a total of $ 0,00

F declare under penalty of perjury that this information is true.

    

Date: OAC ado ae OF NAL etn,

Server's stat

Sania Loyd

Printed name and ttle

IT La. Dames syrect
laver ness, & RUUSO__

Server's address

 

Addiffonal information regarding attempted service, ete:

 
